DETAILED ACTION
Status of the Claims
Claims 1-17 and 19-36 are currently pending and are examined herein.
Applicant is advised that the Notice of Allowance mailed 04/29/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.
Prosecution on the merits of this application is reopened on claims 1-17 and 19-36 are considered unpatentable for the reason that one or more references noted in the IDS of 05/03/2022 has necessitated the rejections below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 U.S.C. 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Mitra et al. and Zhao et al.
Claims 1 and 3-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (U.S. PGPub 2015/0160204 A1, cited in IDS of 11/29/2021, of record) in view of Zhao et al. (Computational Biology and Chemistry, 2015, 57:12–20).  
Regarding clam 1, Mitra teaches a protein characterization system, comprising: 
an array comprising a plurality of different protein molecules attached to a plurality of spatially separated locations of the array (e.g. “immobilizing, on a solid support, individual protein or polypeptide strands comprised by the sample, such that each polypeptide strand to be analyzed is separated by an optically resolvable distance from other protein or polypeptide strands comprised by the sample” as per para 0016, also para 0053); 
a panel of different affinity reagents configured for delivery to the array (e.g. “probes” in “binding pools” as per para 0031 and 0040), wherein individual affinity reagents in the panel have known affinity for more than one different protein of the plurality of different protein molecules (e.g. known binding to target structures of the sample protein as per para 0040); 
a detector configured to detect binding of the panel of different affinity reagents to the plurality of different protein molecules attached to the plurality of the spatially separated locations of the array (e.g. detector as per para 0046); and 
a computer system programmed to characterize one or more of the plurality of the different protein molecules (e.g. for comparing observed binding patterns to sequences of databases as per para 0050) based upon a pattern of binding of the affinity reagents detected by the detector at individual spatially separated locations of the array (e.g. forms a “digital signature” of probe and/or binding pool binding presence or absence at each location of the array as per Figure 1 and para 0014, 0035-0036, and throughout) and upon the known affinity of the individual affinity reagents for the one or more of the plurality of the different protein molecules (e.g. probes and/or binding pools have known affinity for the epitope of the sample protein(s) as per para 0040, wherein the affinity (or lack thereof) can be known, for example, from the method of producing the probe and/or binding pool, as per para 0040-0043).
Regarding claim 3, Mitra teaches the above, wherein the spatially separated locations are optically resolvable (e.g. “a distance great enough that two neighboring objects such as neighboring polypeptide strands or labeled probes bound to the strands can be distinguished from each other using optical microscopy” as per para 0055).  
Regarding claim 4, Mitra teaches the above, wherein a spatially separated location of the plurality of spatially separated locations is attached to a single protein molecule from the plurality of different proteins (e.g. as per para 0055).  
Regarding claim 5, Mitra teaches the above, wherein the array comprises at least 400 different protein molecules (e.g. as per para 0035).  
Regarding claim 6, Mitra teaches the above, wherein the system is configured to identify the at least 400 different protein molecules with at least 50% accuracy (e.g. as per para 0065-0066).  
Regarding claim 7, Mitra teaches the above, wherein the system is configured to identify a number of proteins that is at least 10 times larger than the number of affinity reagents in the panel of different affinity reagents (e.g. as per Example 2).  
Regarding claim 8, Mitra teaches the above, wherein the individual affinity reagents in the panel of different affinity reagents have a known degree of binding non-specificity for the plurality of different protein molecules (e.g. have a known degree of specificity as per para 0035-0036, which gives at least a qualitative degree of non-specificity as being inversely related to the specificity, and/or measured, deduced, or otherwise known from the methods of making the probes, as per para 0042).  
Regarding claim 9, Mitra teaches the above, wherein panel of different affinity reagents comprises one or more of an aptamer, antibody or antibody fragment (e.g. as per para 0010).  
Regarding claim 10, Mitra teaches the above, wherein individual affinity reagents in the panel of the different affinity reagents have affinity for an epitope that is present in more than one of the plurality of the different protein molecules (e.g. as per para 0040).  
Regarding claim 11, Mitra teaches the above, wherein individual affinity reagents in the panel of the different affinity reagents have affinity for a family of epitopes that is present in more than one of the plurality of the different protein molecules of the array (e.g. as per para 0040).  
Regarding claim 12, Mitra teaches the above, wherein the detector comprises an optical detector (e.g. optical detector as per para 0046).  
Regarding claim 13, Mitra teaches the above wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules by solving a satisfaction problem (e.g. based on the shortest Hamming distance as per para 0014).  
Regarding claim 14, Mitra teaches the above, wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules using an expectation maximization approach (e.g. based on the shortest Hamming distance as per para 0014).  
Regarding claim 15, Mitra teaches the above, wherein the computer system is programmed to assign a probable identity for the protein at each of the plurality of the spatially separated locations of the array (e.g. “most similar” as per para 0007).  
Regarding claim 16, Mitra teaches the above, wherein the computer system is further programmed to assign a confidence for the probable identity (e.g. “most similar” as per para 0007).
Regarding claim 17, Mitra teaches the above, wherein the computer system is further programmed to characterize one or more of the plurality of the different protein molecules based upon a pattern of non-binding of the affinity reagents at individual spatially separated locations of the array (e.g. forms a “digital signature” of probe and/or binding pool binding presence or absence at each location of the array as per Figure 1 and para 0014, 0035-0036, and throughout).
However, it is noted that Mitra is silent on the limitation of the computer system being programmed to characterize one or more of the plurality of the different protein molecules using a machine learning algorithm, as set forth in claim 1.
Zhao discloses numerous methods to identify proteins in a sample based on assembly of peptide sequences (e.g. protein inference) experimentally detected, including machine learning strategies (e.g. Abstract) as powerful solutions to calculate posterior protein probabilities.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to characterize one or more of the plurality of the different protein molecules using a machine learning algorithm, as per Zhao, in the protein characterization system of Mitria.  One of ordinary skill in the art would have been motivated to do so since these methodologies can explicitly deal with degenerate peptides and so-called ‘one-hit-wonders’ (e.g. as per the 2.1. Feature extraction section on p. 13), netiher of which can are addressable using the relatively simplistic shortest Hamming distance methods of Mitra.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Mitra et al.,Zhao et al., and Rusimini et al.
Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (U.S. PGPub 2015/0160204 A1, cited in IDS of 11/29/2021, of record) in view of Zhao et al. (Computational Biology and Chemistry, 2015, 57:12–20) and further in view of Rusmini et al. (Biomacromolecules, 2007, 8:1775-1789, of record) and further in view of 
Mitra in view of Zhao is relied on as above, however, it is noted that the references are silent on the limitation of the plurality of the different protein molecules is attached to the spatially separated location of the array via a nucleic acid attachment, as set forth in claim 2.
Rusmini teaches immobilization of proteins via nucleic acids (e.g. as per the 2.3.3. DNA-Directed Immobilization section on pp. 1783-1785).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to immobilize individual protein molecules to an array via nucleic acids, as per Rusmini, in the protein characterization system of Mitria in view of Zhao.  One of ordinary skill in the art would have been motivated to do so since “DNA-directed immobilization proceeds with high immobilization efficiency and results in excellent site-specificity, due to the formation of the rigid, double-stranded DNA spacer arm between surfaces and proteins. This technique allows functionalization of surfaces with a reproducible amount of biomolecules and thus improves the opportunities of fabricating reliable biosensor chips” as per page 1785 of Rusmini.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Mitra et al. and Huang et al.
Claims 19-20 and 22-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (U.S. PGPub 2015/0160204 A1, cited in IDS of 11/29/2021, of record) in view of Huang et al. (Briefings in Bioinformatics, 2012, 13(5):586-614, cited in the IDS of 05/03/2022).  
Regarding clam 19, Mitra teaches a protein characterization system, comprising: 
an array comprising a plurality of different protein molecules attached to a plurality of spatially separated locations of the array (e.g. “immobilizing, on a solid support, individual protein or polypeptide strands comprised by the sample, such that each polypeptide strand to be analyzed is separated by an optically resolvable distance from other protein or polypeptide strands comprised by the sample” as per para 0016, also para 0053); 
a panel of different affinity reagents configured for delivery to the array (e.g. “probes” in “binding pools” as per para 0031 and 0040), wherein individual affinity reagents in the panel have known affinity for more than one different protein of the plurality of different protein molecules (e.g. known binding to target structures of the sample protein as per para 0040); 
a detector configured to detect binding of the panel of different affinity reagents to the plurality of different protein molecules attached to the plurality of the spatially separated locations of the array (e.g. detector as per para 0046); and 
a computer system programmed to characterize one or more of the plurality of the different protein molecules (e.g. for comparing observed binding patterns to sequences of databases as per para 0050) based upon a pattern of binding of the affinity reagents detected by the detector at individual spatially separated locations of the array (e.g. forms a “digital signature” of probe and/or binding pool binding presence or absence at each location of the array as per Figure 1 and para 0014, 0035-0036, and throughout) and upon the known affinity of the individual affinity reagents for the one or more of the plurality of the different protein molecules (e.g. probes and/or binding pools have known affinity for the epitope of the sample protein(s) as per para 0040, wherein the affinity (or lack thereof) can be known, for example, from the method of producing the probe and/or binding pool, as per para 0040-0043).
Regarding claim 22, Mitra teaches the above, wherein the spatially separated locations are optically resolvable (e.g. “a distance great enough that two neighboring objects such as neighboring polypeptide strands or labeled probes bound to the strands can be distinguished from each other using optical microscopy” as per para 0055).  
Regarding claim 23, Mitra teaches the above, wherein a spatially separated location of the plurality of spatially separated locations is attached to a single protein molecule from the plurality of different proteins (e.g. as per para 0055).  
Regarding claim 24, Mitra teaches the above, wherein the array comprises at least 400 different protein molecules (e.g. as per para 0035).  
Regarding claim 25, Mitra teaches the above, wherein the system is configured to identify the at least 400 different protein molecules with at least 50% accuracy (e.g. as per para 0065-0066).  
Regarding claim 26, Mitra teaches the above, wherein the system is configured to identify a number of proteins that is at least 10 times larger than the number of affinity reagents in the panel of different affinity reagents (e.g. as per Example 2).  
Regarding claim 27, Mitra teaches the above, wherein the individual affinity reagents in the panel of different affinity reagents have a known degree of binding non-specificity for the plurality of different protein molecules (e.g. have a known degree of specificity as per para 0035-0036, which gives at least a qualitative degree of non-specificity as being inversely related to the specificity, and/or measured, deduced, or otherwise known from the methods of making the probes, as per para 0042).  
Regarding claim 28, Mitra teaches the above, wherein panel of different affinity reagents comprises one or more of an aptamer, antibody or antibody fragment (e.g. as per para 0010).  
Regarding claim 29, Mitra teaches the above, wherein individual affinity reagents in the panel of the different affinity reagents have affinity for an epitope that is present in more than one of the plurality of the different protein molecules (e.g. as per para 0040).  
Regarding claim 30, Mitra teaches the above, wherein individual affinity reagents in the panel of the different affinity reagents have affinity for a family of epitopes that is present in more than one of the plurality of the different protein molecules of the array (e.g. as per para 0040).  
Regarding claim 31, Mitra teaches the above, wherein the detector comprises an optical detector (e.g. optical detector as per para 0046).  
Regarding claim 32, Mitra teaches the above wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules by solving a satisfaction problem (e.g. based on the shortest Hamming distance as per para 0014).  
Regarding claim 33, Mitra teaches the above, wherein the computer system is programmed to determine the most likely identity of the plurality of the different protein molecules using an expectation maximization approach (e.g. based on the shortest Hamming distance as per para 0014).  
Regarding claim 34, Mitra teaches the above, wherein the computer system is programmed to assign a probable identity for the protein at each of the plurality of the spatially separated locations of the array (e.g. “most similar” as per para 0007).  
Regarding claim 35, Mitra teaches the above, wherein the computer system is further programmed to assign a confidence for the probable identity (e.g. “most similar” as per para 0007).
Regarding claim 36, Mitra teaches the above, wherein the computer system is further programmed to characterize one or more of the plurality of the different protein molecules based upon a pattern of non-binding of the affinity reagents at individual spatially separated locations of the array (e.g. forms a “digital signature” of probe and/or binding pool binding presence or absence at each location of the array as per Figure 1 and para 0014, 0035-0036, and throughout).
However, it is noted that Mitra is silent on the limitation of the computer system being programmed to perform a Bayesian inference to analyze the binding characteristics and pattern of binding of the affinity reagents for each of the different affinity agents and spatially separated locations, as set forth in claims 19-20.
Huang discloses numerous methods to identify proteins in a sample based on assembly of peptide sequences (e.g. protein inference) experimentally detected, including Bayesian inference strategies (e.g. MSBayesPro and/or Fido as per Table 1) as powerful solutions to calculate posterior protein probabilities.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to use a computer system programmed to perform a Bayesian inference to analyze the binding characteristics and pattern of binding for each of the different affinity reagents and spatially separated locations, as per Huang, in the protein characterization system of Mitria.  One of ordinary skill in the art would have been motivated to do so since these methodologies can explicitly deal with degenerate peptides and so-called ‘one-hit-wonders’ (e.g. as per the Abstract and THE PROTEIN INFERENCE PROBLEM section on pp. 587-588), as well as accounting for ‘peptide detectability’ (e.g. as per the left column of p. 590), none of which can are addressable using the relatively simplistic shortest Hamming distance methods of Mitra.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Mitra et al., Huang et al., and Rusimini et al.
Claims 19-36 are rejected under 35 U.S.C. 103 as being unpatentable over Mitra et al. (U.S. PGPub 2015/0160204 A1, cited in IDS of 11/29/2021, of record) in view of Huang et al. (Briefings in Bioinformatics, 2012, 13(5):586-614, cited in the IDS of 05/03/2022) and further in view of Rusmini et al. (Biomacromolecules, 2007, 8:1775-1789, of record).
Mitra in view of Huang is relied on as above, however, it is noted that the references are silent on the limitation of the plurality of the different protein molecules is attached to the spatially separated location of the array via a nucleic acid attachment, as set forth in claim 21.
Rusmini teaches immobilization of proteins via nucleic acids (e.g. as per the 2.3.3. DNA-Directed Immobilization section on pp. 1783-1785).
It would have been prima facie obvious to a person of ordinary skill in the art prior to the effective filing date of the application to immobilize individual protein molecules to an array via nucleic acids, as per Rusmini, in the protein characterization system of Mitria.  One of ordinary skill in the art would have been motivated to do so since “DNA-directed immobilization proceeds with high immobilization efficiency and results in excellent site-specificity, due to the formation of the rigid, double-stranded DNA spacer arm between surfaces and proteins. This technique allows functionalization of surfaces with a reproducible amount of biomolecules and thus improves the opportunities of fabricating reliable biosensor chips” as per page 1785 of Rusmini.
Given the teachings of the prior art and the level of the ordinary skilled artisan at the time of the application’s effective filing date, it must be considered, absent evidence to the contrary, that said skilled artisan would have had a reasonable expectation of success in practicing the claimed invention.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeremy Flinders whose telephone number is (571)270-1022.  The examiner can normally be reached M-F 10-6:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor is Heather Calamita, who can be reached at (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
  
/JEREMY C FLINDERS/
Primary Examiner, Art Unit 1639